Citation Nr: 0208594	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  97-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a bone disorder with 
systemic mastocytosis, to include osteoporosis.

2. Entitlement to service connection for thrombocytosis.

3. Entitlement to service connection for low testosterone 
level.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1971.

The current appeal arose from a July 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO denied, in pertinent part, 
entitlement to service connection for osteoporosis due to 
pesticide exposure, thrombocytosis with bone marrow disorder, 
mastocytosis, and low testosterone level due to pesticide 
exposure.

In March 1998, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional development and 
adjudicative actions.  

In March 2002 the RO most recently affirmed the 
determinations previously entered.  

The case since been returned to the Board for further 
appellate review.

The veteran was previously represents by AMVETS.  That 
organization terminated its representation of the veteran in 
March 2002.  In its March 2002 revocation of representation, 
AMVETS specified that it had notified the veteran of the 
termination.  The RO notified the veteran that it was 
returning his case to the Board for further appellate review 
in May 2002.  In such correspondence, the RO made reference 
to the time limit for appointing or changing a representative 
or requesting a hearing before the Board, and directed the 
veteran to 38 C.F.R. § 20.1034 (2001).  There has been no 
response from the veteran to either the March 2002 notice of 
revocation of representation or the RO's May 2002 
correspondence, and he has not requested a new power of 
attorney.

The Board notes that although herbicide exposure entitles the 
veteran to certain service connection presumptions under the 
law and regulations, there are no presumptions for pesticide 
exposure.  As the Board must consider all in-service evidence 
of inception or aggravation during service, there is no basis 
to limit the claims as due to pesticide exposure.  That is, 
entitlement to service connection may otherwise be 
established, and recharacterization of the issues as stated 
on the title page can only benefit, rather than prejudice, 
the veteran.  



Additionally, the Board finds no basis for the original 
association of several disorders under one issue.  The Board 
has therefore separated the issues into three distinct 
disabilities, to allow for due consideration of a bone 
disorder, a blood disorder, and a genitourinary disorder.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
veteran has been properly notified of the elements 
necessary to grant his claims for the benefits sought.

2. The competent and probative evidence does not establish 
that a bone disorder with systemic mastocytosis, to 
include osteoporosis; thrombocytosis; and low testosterone 
level are related to active service.


CONCLUSIONS OF LAW

1. A bone disorder with systemic mastocytosis, to include 
osteoporosis, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

2. Thrombocytosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303.

3. A low testosterone level was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal in view of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA).  VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional evidence throughout the 
various stages of the appeal process.  Most recently, in July 
2001, the RO sent a letter notifying the veteran of further 
development pursuant to the VCAA.  In response, he identified 
outstanding medical records from two additional health care 
providers.  These records were obtained and associated with 
the claims file prior to the RO's issuance of a March 2002 
supplemental statement of the case (SSOC).    

The ordering of a VA examination or physician opinion at this 
time is inappropriate.  The Board remanded this matter in 
March 1998 for additional development, which included 
ordering a VA examination.  The claims file now contains the 
results of an August 1998, December 1998, and three May 1999 
VA examinations.  

In September 1998, the veteran asserted another VA 
examination should be conducted because the complexities of 
his medical problems warrant consideration of the claims 
pursuant to the policy, law, and regulations pertaining to 
the development of Gulf War veterans' claims, particularly 
the Persian Gulf Health Registry Examination Program.

Because the veteran did not serve during the Persian Gulf 
War, he is not entitled to such development, and there is no 
provision allowing for exceptions based on medical 
complexity.  In this respect, the Board, like the Courts, 
"can only interpret the statutes that are enacted by the 
Congress.  The Board is simply powerless to amend any 
statutory provision sua sponte."  See Boyer v. West, 210 
F.3d 1351, 1356 (Fed. Cir. 2000).

The Board further notes that the VA genitourinary examiner 
initially recommended additional toxicology testing.  In his 
latter examination, however, he rendered a competent medical 
opinion without the testing having been conducted, and the 
examiner did not indicate that his initial referral remained 
necessary; that he completed the examination and provided a 
medical opinion would suggest otherwise.

The veteran has also requested additional testing be 
conducted to show that certain pesticides have remained in 
his system since service.  A positive finding from such 
testing would not necessarily establish a relationship 
between the current disabilities and pesticide retention; nor 
would it exclude post-service pesticide exposure or the 
opinions finding no relationship whatsoever between 
pesticides and the claimed disorders. 

In December 1998, the veteran argued that the August 1998 and 
December 1998 examiners did not review the entire claims 
file.  The veteran apparently submitted additional evidence 
in August 1998, which was not associated with the claims file 
until after these examinations were completed, such that the 
examiners based their opinions on evidence dating no later 
than June 1996.  If this in fact occurred, the Board notes 
that the May 1999 examinations were privy to the additional 
evidence, thus satisfying the requirement that the claims 
file be reviewed in its entirety prior to VA rendering a 
medical conclusion.

The veteran has been notified of his procedural and appellate 
rights.  During the appeal process, he has exercised several 
of these rights.  For instance, he has been afforded the 
opportunity to present information and arguments in favor of 
his claim, and he has in fact done so.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate the 
claims.  As noted above, the RO has notified the veteran of 
the VCAA, with such notification resulting in additional 
evidence.  

Thus, there is no useful purpose in remanding the matter 
again for development of the issues.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  Since July 2001, the claims have 
been developed pursuant to the VCAA, and the RO readjudicated 
the issues in March 2002, at which time the VCAA was 
considered.


Factual Background

The veteran's DD Form 214, Report of Discharge, indicates in 
Box 23a that he served in the United States Air Force as an 
entomology specialist, earning a National Defense Service 
Medal, Small Arms Expert Marksmanship Ribbon, and Air Force 
Good Conduct Medal.  There is no reference to service in the 
Republic of Vietnam.

The veteran's service medical records, including all 
examinations and treatment records for his three years and 
seven months of active service, note a duty station of "67th 
TAC Hospital, Mt. Home AFB, Idaho  83648."  No other duty 
stations are noted in the service medical records.

Induction examination in May 1967 revealed no clinical 
abnormalities.  

The service medical records reflect eyewear prescriptions and 
treatment for seasonal rhinitis, pharyngitis, dental caries, 
and orthopedic injury to the right hand.  

In March 1969, January 1970, and July 1970, occupational 
health physicals were conducted. The reports from these 
physicals note the veteran worked as an entomologist, mixing 
pesticides for application.  Hematology and blood chemistry 
tests were conducted each time, with no resulting indication 
of any abnormality.  No symptoms or complaints were reported.  

January 1970 chest X-rays show a normal heart and lungs.  

Separation examination in February 1971 revealed no clinical 
abnormalities.  The report of medical history completed by 
the veteran only noted a history of corrected vision, mumps, 
and color blindness.

A May 1975 blood test revealed an abnormally high level of 
alkaline phosphatase.

A 1987 VA discharge summary shows the veteran was admitted in 
August 1987 for six-week period, during which a splenectomy 
was performed and thrombocytosis was among the discharge 
diagnoses. 

A private facility clinical note from February 1994 includes 
a diagnostic impression of secondary thrombocytosis, probably 
secondary to splenectomy.  The physician noted that the 
platelet count was normal prior to the splenectomy.  Other 
diagnoses included sarcoidosis, low grade liver function in 
the past, etiology unknown; and osteoporosis, with 
compression fracture.

In a February 1994 letter, a treating endocrinologist, Dr. 
KCK (initials), summarized her treatment of the veteran.  
Treatment began as a result of an August 1993 diagnosis of 
osteoporosis.  

An oncologist, Dr. H, was noted to be following the diagnosis 
of primary thrombocytosis, and he opined that testing 
suggested a chronic liver disease.  Additional testing, 
including liver biopsy, revealed no liver diagnosis.  In 
searching for other causes of bone thinning, Dr. KCK 
conducted a testosterone evaluation, which disclosed a 
"lowish normal" finding.  

Dr. KCK's review of previous records from 1987 was 
significant for a diagnosis of megakaryocytic hyperplasia and 
mast cell hyperplasia without focal reticulin fibrosis, thus 
raising the question of mastocytosis, a condition associated 
with bone thinning, according to Dr. KCK.  Certain aspects of 
the veteran's case, however, continued to raise the 
possibility that an undetermined liver disease or other 
process was causing the osteoporosis.

Private facility treatment records from 1995 to 1998 reflect 
evaluation and treatment by Dr. HBJ for several complex 
disorders.  Idiopathic osteoporosis and probable mastocytosis 
were diagnosed in 1995.  In late 1995, treatment for 
myeloproliferative disorder had begun.  Treatment for 
thrombocytosis and low testosterone levels followed.  

A bone marrow study conducted in July 1995 established 
diagnoses of hypercellular bone marrow and mastocytosis.

The record contains a January 1996 letter from Dr. KEG, a 
Fellow of Endocrinology at Oregon Health Sciences University.  
She evaluated the veteran and opined that his osteoporosis 
was most likely secondary to multiple potential causes, 
including a question as to some degree of chronic liver 
disease, possible hypogonadism, poor calcium intake, and 
possible mastocytosis.  Moderate alcohol use by the veteran 
was noted as an additional risk factor related to 
osteoporosis.

In connection with Dr. KEG's January 1996 letter is a 
clinical report from Dr. MB, Assistant Professor of Medicine 
at Oregon Health Sciences University.  The clinical findings 
in the report served as the basis for the opinion of Dr. KEG.

Social Security Administration (SSA) records establish the 
veteran has been receiving disability benefits for a primary 
diagnosis of multiple vertebral fractures, with such 
disability having its onset in September 1995.  No secondary 
diagnosis was established.

The record contains a May 1996 letter from Dr. MRM, Director 
of the Oregon Osteoporosis Center.  Dr. MRM stated he was not 
aware of any relationship between osteoporosis and 
pesticide/insecticide exposure or other toxic chemicals used 
in the military.  

In a May 1996 letter from treating physician Dr. HBJ, it is 
reported that there is evidence of myeloproliferative 
disorder with thrombocytopenia since 1988.  Dr. HBJ stated he 
did not accept the diagnosis of secondary thrombocytosis due 
to the splenectomy, explaining that the splenectomy merely 
heightened an already-elevated platelet count.  

In the May 1996 letter, Dr. HBJ felt that there was a 
combination of factors accounting for osteoporosis, including 
gonadal dysfunction and inactivity, not mastocytosis.

In a June 1996 statement, the veteran contended that his 
exposure to pesticides accumulated in his person and 
eventually began to interrupt the normal function of his 
organs and related systems.  He reported that thrombocytosis 
was initially diagnosed in 1987, a bone disorder was 
initially diagnosed in 1987, and low testosterone level was 
initially diagnosed in June 1993.

A January 1997 chronic pain and rehabilitation specialist, 
Dr. JRM, assessed the veteran had osteoporotic compression 
fractures and traumatic compression fractures of the spine, 
as well as a myeloproliferative disorder, which might be 
involved in some degree of bone pain.

The record contains an April 1997 letter from Dr. JVS from 
the Center for Research on Occupational and Environmental 
Toxicology.  He opined that "unless there was a clear-cut 
exposure event that leads to a well-defined, perhaps unique, 
set of symptoms, it is impossible to be certain of cause and 
effect relationships."  He added, however, that the effects 
of highly toxic chemicals, despite exposure years earlier, 
may persist for years or for the person's lifetime.

The record contains a May 1997 letter from Dr. SLW, Professor 
of Clinical Toxicology at Oregon State University.  Dr. SLW 
stated that most pesticides do not store in the body, but 
that a urine sample would likely establish a small amount of 
pesticides because they are ingested through one's daily food 
intake.  Dr. SLW added, however, that several difficult and 
lengthy procedures of tissue analysis have been developed to 
detect certain pesticide compounds.

A July 1997 hemogram indicated an abnormally low testosterone 
level.

In July 1997, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals.  Attached thereto is a statement 
from him in which he argues that the effects of pesticides 
may not appear until 10 to 20 years after exposure and that 
"current medical science has been unable to ascertain [the 
effects of exposure] with any definitive conclusions."

Also in the July 1997 statement, the veteran acknowledged 
that he did not have the current disabilities in service.  He 
pointed to the abnormally high post-service alkaline 
phosphatase level as due to pesticide exposure in service.  
He argued, in essence, that his abnormal blood causes 
glandular/hormonal abnormalities, such as decreased 
testosterone levels.  
 
A February 1998 X-ray report notes compression fractures in 
the dorsal spine, more numerous than previous.


VA conducted a fractures and bone disease examination in 
August 1998.  The veteran reported feeling "okay" one year 
after service, except for some mild orthopedic right hand 
residuals.  He also reported that his back first began 
bothering him in 1993, at which time compression fractures 
and osteoporosis were diagnosed.  

VA conducted a genitourinary examination in December 1998.  
The examiner noted that "despite lack of evidence of 
pesticide accumulation with tissues, affects of 
hyperconcentration at one point in time might well have 
produced current significant disability resulting from 
diffuse osteoporosis."  The diagnostic impression was low 
serum testosterone, with question regarding causation via 
pesticide exposure.  The examiner recommended a toxicology 
evaluation by the University of Oregon.

Private dental treatment records from 1998 to 1999 document 
the extraction of numerous teeth due to gross decay.  The 
veteran was fitted with an upper denture.

VA conducted a hemic disorders (infectious, immune, and 
nutritional disabilities) examination in May 1999.  The 
extensive diagnoses included the following: history of 
splenectomy for splenomegaly; thrombocytosis, secondary to 
splenomegaly, under treatment with hydroxyurea; history of 
myeloproliferative disorder, under treatment with 
hydroxyurea, with no evidence of thrombocytopenia, no anemia, 
and no significant white blood cell problems; osteoporosis 
under treatment; compression fractures secondary to 
osteoporosis; chronic pain syndrome, by history; perennial 
rhinitis; history of hilar nodes granulomas, consistent with 
sarcoidosis, no clinical disease associated at this time; 
prior history of liver function abnormalities, with negative 
serology, CAT (computerized axial tomography) scan, and liver 
biopsy findings (his liver functions are primarily normal at 
this time); hypogonadism, under replacement, and history of 
occupational pesticide exposure, utilizing personal 
protection and industrial hygiene practices.

The May 1999 examiner, utilizing cited reference materials, 
determined that there was no link between myeloproliferative 
disorder, thrombocytosis, osteoporosis, and diminished 
testosterone production with pesticide exposure.  

VA conducted a bone (fractures and bone disease) examination 
in May 1999.  The only orthopedic diagnosis was chronic back 
pain.  Osteoporosis is not ordinarily evaluated by 
orthopedics, explained the examiner.  As to the inquiry of 
whether osteoporosis is related to pesticide exposure, the 
examiner deferred to internal medicine specialists.  

The December 1998 VA examiner conducted another genitourinary 
examination in May 1999.  The examiner noted that his 
December 1998 referral for toxicological assessment had not 
been carried out.  The examiner nevertheless completed the 
examination by diagnosing hypogonadism and opining that the 
likelihood of a relationship between hypogonadism and 
insecticide exposure was minimal.   


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  
Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  
The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

The Board notes that the RO properly adjudicated the claims 
as they relate to pesticide exposure, not herbicide exposure.  
Moreover, the veteran does not allege, nor does the evidence 
show that he served in the Republic of Vietnam, and the 
claimed disorders are not presumptive diseases associated 
with exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 
3.309, 3.313 (2001). 

As established by VA examinations and extensive post-service 
treatment records, the claims file contains adequate 
documentation that the veteran suffers from the currently 
claimed disabilities at issue.  

Thus, the claims for entitlement to service connection turn 
to the question of whether the competent and probative 
evidence establishes that these disabilities were incurred in 
or aggravated by the veteran's active service, despite first 
being diagnosed post-service.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board has carefully considered the veteran's primary 
contention but finds that the competent and probative 
evidence, as discussed below, establishes that in-service 
pesticide exposure is not related to the currently claimed 
disabilities.  Additionally, the competent and probative 
evidence reflects that no other event, injury, or 
circumstance of his active service caused or aggravated the 
current disabilities.  

First, the Board observes that the veteran's submissions 
include numerous medical arguments that essentially relate 
his disorders to pesticide exposure.  These statements from 
the veteran cannot constitute competent medical evidence 
since he is a lay witness who cannot render medical opinions 
on causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

The service medical records are entirely devoid of any 
complaint, symptomatology, treatment, or diagnosis related to 
the currently claimed disorders.  The induction and 
separation examinations report no abnormalities.  He was 
treated for minor or acute, unrelated medical problems during 
service, and periodic occupational medical examinations 
failed to reveal any systemic anomaly.  Moreover, the veteran 
has acknowledged in his written submissions that he did not 
have the currently claimed disabilities in service, in fact 
arguing the reverse, that his disease processes are due to 
the delayed effect of in-service pesticide exposure.  He also 
told an examining physician that he felt fine one year after 
service.

The lack of any in-service manifestations weighs heavily 
against the claims, and a showing entirely after discharge 
for the purpose of showing chronicity/continuity of 
symptomatology would not support the claims.    
The treatment records, supported by the veteran's own June 
1996 statement to VA, show diagnosis and treatment for a 
blood disorder (thrombocytosis) and a bone disorder (e.g., 
osteoporosis) since no earlier than 1987, and this is 16 
years after service.  Diagnosis and treatment  of a 
genitourinary disorder (hypogonadism, decreased testosterone 
level) began no earlier than 1993, and this is 22 years after 
service.  The delayed onset of these disorders also weigh 
heavily against the claims.

In support of in-service pesticide exposure, the veteran has 
cited blood tests and abnormal phosphatase levels as evidence 
of pesticide exposure.  Because the veteran served as an 
entomologist, one who normally administers pesticides, there 
is no dispute that he was exposed to pesticides in service.

The veteran has also argued at length regarding the 
significance that he may still be carrying trace amounts of 
pesticide in his person, and that further testing could 
establish this with reasonable certainty.  Similarly, the 
veteran has noted the significance of abnormal blood tests 
since May 1975.  This contention, however, neither proves nor 
disproves whether in-service pesticide exposure caused the 
current disabilities in question.  Whether it physically 
remained in his system is irrelevant; an opinion linking 
pesticide exposure to the claimed disabilities is still 
necessary.
A majority of the competent medical opinions of record either 
affirmatively find no link between the claimed disabilities 
and pesticide exposure or attribute other post-service 
factors to their onset.  As these specialist opinions are 
well reasoned and consistent with the competent evidence when 
viewed in its entirety, the Board has accorded significant 
probative value to these opinions.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994). 
For instance, several examiners have concluded that 
thrombocytosis began in 1987 as a result of the splenectomy 
performed at that time because testing before and after 
demonstrated a marked difference in platelet count.
Other physicians, such as Drs. KCK and KEG - both 
endocrinologists, opined that the veteran's complex bone 
disorder/osteoporosis was likely secondary to multiple 
causes, such as poor calcium intake and moderate alcohol use, 
to name a few.  Of particular significance is that a low 
testosterone level is also deemed to have caused or 
contributed to the bone disorder.  In fact, many of the 
physicians of record view the diminished testosterone level 
not as a separate disability but more of a congenital defect 
contributing to the osteoporosis.  
  
Although there is no treating physician rule in the context 
of veterans' benefits claims, see White v. Principi, 243 F. 
3d 1378 (Fed. Cir. 2001), it is significant that the 
veteran's treating physician of at least three years 
duration, Dr. HBJ, also opined that the cause of osteoporosis 
was multifactorial, with pesticide exposure or other in-
service factors playing no part in the equation.  

The May 1999 VA hemic disorders examiner was thorough in his 
research and assessment of the veteran's clinical profile 
prior to rendering his opinion that there was no relationship 
between the claimed disorders and pesticide exposure.

The May 1999 VA genitourinary disorders examiner also opined 
that the relationship between hypogonadism and pesticide 
exposure was minimal.  As noted earlier, the examiner did not 
indicate that his initial referral for additional testing 
remained necessary; that he completed the examination and 
provided a medical opinion would suggest otherwise.  
In this respect, the Board notes health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).

In further support of these opinions against the claims are 
included several of the veteran's own statements and 
submissions.  For example, in one statement, he argues that 
current medical science has been unable to ascertain the 
effects of pesticide exposure with any definitive 
conclusions.  In another submission, the Director of the 
Oregon Osteoporosis Center stated he was unaware of any 
relationship between the claimed disorders and pesticide 
exposure.    

There are no competent and probative opinions establishing 
that pesticide exposure or some other in-service factor(s) 
has/have caused the veteran's current disabilities.  At most, 
there are several competent but speculative medical 
statements that did not rule out the relevance of pesticide 
exposure.

The April 1997 letter from Dr. JVS intuitively noted that the 
effects of highly toxic chemicals "may" persist for years 
or for the person's lifetime.  The same opinion noted that 
"it is impossible to be certain of cause and effect 
relationships."  

Similarly, the VA genitourinary examiner's original December 
1998 assessment included the comment that hyperconcentration 
of pesticides at one point in time "might" have well 
produced current significant disability.  The Board accords 
no probative value to these opinions because evidence must be 
more than speculative. Sklar v. Brown, 5 Vet. App. 140 
(1993); Bostain v. West, 11 Vet. App. 124 (1998).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  
Gilbert, supra. 


ORDER

Entitlement to service connection for a bone disorder with 
systemic mastocytosis, to include osteoporosis, is denied.

Entitlement to service connection for thrombocytosis is 
denied

Entitlement to service connection for low testosterone level 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

